DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	This office action is in response to the Request for Continued Examination filed on 30 July 2020.
	This office action is made Non Final.
	Claims 21 and 31 have been amended.
Claims 21-40 are pending. Claims 21, 31 and 36 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 26, 27, 30, 31, 35 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Khan et al (US 6157934, pub. 12/5/2000) Texas.Net (“Internet Basics”, 1 page, 2/28/2009)(herein as “Texas”) is cited as e-mail as being text messages. 
As per independent claim 1, Khan et al discloses a method comprising:
Receiving, a message from a second computing device, the message comprising a text message directed to an address (Col 6, lines 27-30, 33-39; Col 10, lines 43-46, 50-54: Spreadsheet, on one or more devices, receives a message, e-mail, disclosing data to be added to the spreadsheet. Spreadsheet has cell objects. Furthermore, when messages, e-mail, are sent from one device to another, it is implicit that an address of some format is needed before sending a message since that address is used to direct the message to that particular location/device. Furthermore, the Examiner provides, Texas, as entered as extrinsic evidence, e-mail (electronic mail) is a way of sending text messages to people anywhere virtually instantaneously. Thus, e-mail, disclosed by Khan, is a form of a text message. ) 
Identifying a spreadsheet object (Col 5, lines 29-39; Col 6, lines 15-30; Col 10, lines 47-49; Claim 24:  Message includes directions/instruction to updated cells at a defined location with new data based on linked cells. These instructions in the message include replacing/updating values at designated cells in a spreadsheet at a different device, wherein the instruction indicate which cells to have their values replaced/updates with 
Based on the message, determining the operation and performing the operation on the spreadsheet object in the spreadsheet. (Col 5, lines 29-39; Col 6, lines 15-30, 38-41; Col 10, lines 47-49; Claim 24: The computers/spreadsheets receive these instructions (via the message) and update the identified cells in the spreadsheet as indicated in the instructions. As stated, These instructions in the message include replacing/updating values at designated cells in a spreadsheet at a different device, wherein the instruction indicate which cells to have their values replaced/updates with the new values. Thus, Khan discloses in order to perform the instruction in the message, it is implicit the instruction had to be read to be performed; thus, implicit the determining step occurs. In addition, updating the cells is a form of accessing an object/cell of a spreadsheet.)
Furthermore, Khan does not disclose not explicitly state receiving a message comprising a text message directed to a text address or the message comprises an email message to an email address and identifying a spreadsheet object corresponding to the text address or email address. However, Khan discloses cells of a first spreadsheet are linked to cells of one or more other spreadsheets. Khan discloses editing a cell of the first spreadsheet results in an electronic mail message (e- “ the client software at C1 takes the linked cells from S1 and send its via e-mail (for example) to the server computer CM. The software includes a command to transmit the linked cells to the server computer CM, without need for the user U1 to take any particular steps to transmit the e-mail… The server software takes the contents of the main spreadsheet SM cells linked to the local spreadsheet S2 and S3, respectively, and send an e-mail messages containing the data for the linked cells to C2 and C3.” (Col 6, lines 20-26, 34-37) Thus, since Khan discloses that e-mails are communicated from one computer to another computer that comprise information on the linked cells, it is at least implicit that an email address is being used to instruct the message to reach its intended target. Also, Texas, entered via extrinsic evidence, states E-mail addresses represent the person and machine that the messages go to or come from.  Furthermore, in order for the linked cells of different spreadsheets on the other computers to be updated in response to the linked cells of the first spreadsheet on a first computer being updated, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention that the generated email message directed to an email address (which each message contains the updated data for the linked cells for the other spreadsheets), sent to each computer comprising the other spreadsheet, comprised instructions to update the corresponding linked cells within their respective spreadsheets of each computer, had to comprise some form of correspondence/association of an/the address, that especially instructed which cells of 
As per dependent claim 26, Khan et al discloses when receiving the message, the data from the message is extracted and used to update the cells in the spreadsheet. This is a form of parsing the message comprising data such as text)
As per dependent claim 27, Khan discloses the message received has information on which cell to update and the data to be added/changed in the cell, a form of contextual information. (Col 6, lines 27-30, 33-39; Col 10, lines 43-46, 50-54)
As per dependent claim 30, Khan et al discloses the message includes instructions changing data of a cell in the spreadsheet. (Col 6, lines 15-30:Changing includes but limited to adding, deleting, updating and accessing)
As per independent claims 31, Claim 31 recite similar limitations as in Claim 21 and is rejected under similar rationale. Furthermore, Khan et al discloses a processor, a memory, and a medium (FIG 4; Col 4,lines 66-Col 56, line 16)
As per dependent claim 35, Claim 35 recites similar limitations as in Claim 28 and is rejected under similar rationale.

Claims 22 and 32 remain rejected under 35 U.S.C. 103(a) as being unpatentable over in further view of Khan et al in further view of Poola et al (US 20100069096, 3/18/2010)
 discloses devices sending messages to each other; however, fails to disclose the text message is an IM, SMS message, EMS message or a MMS message. However, Poola et al discloses text messages may be SMS, IM, etc. (Abstract, 0002, 0042, 0081; Claim 2)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with text messaging in difference formats since it would have provided the intrinsic advantage of enabling information to be sent to groups of people quickly and conveniently in much the same way as email, making it an increasing popular e-marketing channel.
As per dependent claim 32, Claim 32 recites similar limitations as in Claim 22 and is rejected under similar rationale.

Claims 23 and 33 remain rejected under 35 U.S.C. 103(a) as being unpatentable over in further view of Khan et al in further view of Anttila et al (US 20060004727, 1/5/2006)
As per dependent claim 23, Khan does not especially state discloses the message is not associated with a spreadsheet stored on the second computing device. However, Antilla discloses the message is not associated with a spreadsheet stored on the second computing device (0016, 0020-0022; 0031: Discloses a user replying to a received text message asking a user for information (e.g. pick a meeting date) The user responds to the original text message with a replied text message that containing the requested information. The replied text message is sent back to sender who sent the original message and the replied text message used to update a table within a program 
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with Antilla since it would have provided the benefit of implementing a system suitable for query type communication situation when collecting information from a group of people. 
As per dependent claim 33, Claim 33 recites similar limitations as in Claim 23 and is rejected under similar rationale.

Claims 24-25, 28, 34, remain rejected under 35 U.S.C. 103(a) as being unpatentable over Khan  et al in further view of PageOne (“SMS plug-in for Microsoft® Excel®: User Guide”, Version 3.0; 30pgs)(published as early as 3/9/2010 shown using Wayback Archive, pp1-3) (Disclosed in IDS filed 7/13/17)
	As per dependent claim 24, Khan et al discloses sending messages to other spreadsheets comprising spreadsheet data; however, fails to specifically disclose automatically generating a spreadsheet message and sending it, from the spreadsheet, to one or more addresses. However, PageOne discloses SMS messages being created automatically by a spreadsheet program and sent automatically to a specific address. (Section 5, pages 8-19) 
It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to have modified the cited art with the feature of PageOne since it 

As per dependent claim 25, PageOne discloses the ability to enter any type of text in a message. Furthermore, PageOne discloses the ability of the recipient of the received SMS to be able to reply to the SMS sent by the spreadsheet. Page 3 states “Should you wish for individuals to reply to the messages, the two-way function will deliver any replies, straight to your message Inbox “ and Page 23 discloses recipients having sent replies, in response to the sent SMS, with the text of the sent reply being displayed. However, the cited art fails to specifically disclose the user responding to requested information. However, PageOne discloses the ability to send messages from the spreadsheet with any type of message that can be replied. Furthermore, PageOne discloses the ability to setup templates for any type of text to be included in the messages to be sent which can be replied.  Thus, PageOne does not limit the message to just statements, but leaves it open for the ability for questions or text in the form of requests to be sent. Therefore, it would have been obvious to one of ordinary skill in the art to have used PageOne’s SMS system to send SMS messages from Excel containing questions or requested information to users of a particular topic in which users can reply to the SMS containing the answer or the requested information. This would provide the benefit of the intrinsic advantage of providing the user another simple method of a 2-way communication from a user’s desktop with other users. 
As per dependent claim 28, Khan discloses the spreadsheet message is automatically generated in response to updating one or more values and objects within 
As per dependent claim 34, Claims 34 recites similar limitations as in Claim 24 and is rejected under similar rationale.

Claim 29 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Khan in further view of Milton (US 20070219956, pub. 9/20/2007)
	As per dependent claim 29, Khan discloses the ability send communications such as email or other forms involving spreadsheet data and location of where to place the spreadsheet data. However, Khan et al fails disclose the communications includes a formula with input parameters and wherein the method further comprises associating the formula with the spreadsheet. However, Milton discloses communication response for cell information comprising "return(ing) the latest value or constant for each cell and the latest formula and references to other cells if the cell is programmed with a formula”. In other words, Milton discloses receiving the communication that includes a formula and references to other cells that affect the formula (input parameters). This communication is used to update the spreadsheet. (Para 0133)
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with Milton since it would have . 

Claims 36, 38 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Khan et al (US 6157934, pub. 12/5/2000) in further view of Wang et al (US 6961763, 2005)
As per independent claim 36, Khan et al discloses a method comprising:
Receiving, from a second computing device, a message (Col 6, lines 27-30, 33-39; Col 10, lines 43-46, 50-54: Spreadsheet, on one or more devices, receives a message disclosing data to be added to the spreadsheet. Spreadsheet has cell objects.) 
Identifying, from parsing content of the message, a spreadsheet object within a spreadsheet and an operation; and performing the operation on the spreadsheet object (Col 5, lines 29-39; Col 6, lines 15-30, 33-39; Col 10, lines 47-49; Claim 24: The email message includes directions/instruction to updated cells (spreadsheet objects) at a defined location with new data based on linked cells. These instructions in the message include replacing/updating values at designated cells in a spreadsheet at a different device, wherein the instruction indicate which cells to have their values replaced/updates with the new values. For example, the server receives a email message from User 1 /Client 1 that indicates what cells in the spreadsheet should be updated. The message from User 1 includes directions to update cells (spreadsheet objects) at a 
However, Khan fails to specifically disclose using a natural language parser to parse content of the message. However, Wang discloses the functionality that uses a natural language parser interface to retrieve the command from the text of the email, and relays the command to the appropriate application (Col 11, line 65 – Col 12, line 4)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with the disclosed functionality of Wang since it would have provided the intrinsic advantage of providing the user of an 
Thus, in conjunction with Wang, when the device receives a message regarding updating a spreadsheet stored on the device, it would use Wang’s natural language parser interface to retrieve the command from the text of the message, and then relay it to the spreadsheet and update the content (cells) according to the obtained command. 
As per dependent claim 38, Khan discloses the message received has information on which cell to update and the data to be added/changed in the cell, a form of contextual information. (Col 6, lines 27-30, 33-39; Col 10, lines 43-46, 50-54)

Claims 37, and 39 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Khan et al in further view of Wang et al in further view of PageOne 
	As per dependent claim 37, Khan et al discloses sending messages to other spreadsheets comprising spreadsheet data; however, fails to specifically disclose automatically  generating a spreadsheet message and sending it, from the spreadsheet, to one or more addresses. However, PageOne discloses SMS messages being created automatically by a spreadsheet program and sent automatically to a specific address. (Section 5, pages 8-19) 
It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to have modified the cited art with the feature of PageOne since it would have provided the benefit of a simple and easy way of sending SMS text messages from their desktop. (page 3, Chapter 1)
.

Claim 40 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Khan in further view of Wang in further view of Milton (US 20070219956, pub. 9/20/2007)
	As per dependent claim 40, Khan discloses the ability send communications such as email or other forms involving spreadsheet data and location of where to place the spreadsheet data. However, Khan et al fails disclose the communications includes a formula with input parameters and wherein the method further comprises associating the formula with the spreadsheet. However, Milton discloses communication response for cell information comprising "return(ing) the latest value or constant for each cell and the latest formula and references to other cells if the cell is programmed with a formula”. In other words, Milton discloses receiving the communication that includes a formula and references to other cells that affect the formula (input parameters). This communication is used to update the spreadsheet. (Para 0133)
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-35 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9828454 
Both 9828454 and the current application disclose receiving, a message from a second computing device, the message comprising a text message directed to a text address or an email message directed to an email address, identify a spreadsheet object within a spreadsheet corresponding to the text address or the email address; based on the message, determining an operation and performing the operation on the spreadsheet object in the spreadsheet. Therefore, claims 21-35 are anticipated by claims 1-20 of U.S. Patent No. 9828454 since claims 1-20 of U.S. Patent No. 9828454 contain all the limitations of claims 21-35 of Application 15637887.

Claim 36-40 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9828454 in further view of Wang et al (US 6961763, 2005)
Both 9828454 and the current application disclose receiving, from a second computing device, a message; identify, from parsing content of the message, a spreadsheet object within a spreadsheet and an operation and performing the operation on the spreadsheet object. . However, Wang discloses the functionality uses a natural language parser interface to retrieve the command from the text of the email, and relays the command to the appropriate application (Col 11, line 65 – Col 12, line 4)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with the disclosed functionality of Wang since it would have provided the intrinsic advantage of providing the user of an alternate method of sending commands in the human language used to update/change data within an application. 


Response to Arguments
Applicant's arguments filed 7/30/20 have been fully considered but they are not persuasive. 
On pages 7-9, in regards to independent claims 21 and 31, Applicant argues that the cited art, Khan, fails to specifically to disclose “receiving a message from a second computing device, the message comprising a text message directed to a text . 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a text address, such as a telephone number, to which the text message is directed to identify a spreadsheet object; the address to which the message is directed (e.g. a telephone number of a text message); an email address is used to identify a destination cell) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Based on the language of the filed claim limitation, the language states “receiving, a message …,the message comprising a text message directed to an 
Furthermore, the Examiner refers the Applicant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered 
Therefore, based on the broadest reasonable interpretation of the claim language, Khan discloses the limitation receiving, a message from a second computing device, the message comprising a text message directed to an address (Col 6, lines 27-30, 33-39; Col 10, lines 43-46, 50-54: Spreadsheet, on one or more devices, receives a message, e-mail, disclosing data to be added to the spreadsheet. Spreadsheet has cell objects. Furthermore, when messages, e-mail, are sent from one device to another, it is implicit that an address of some format is needed before sending a message since that address is used to direct the message to that particular location/device. Furthermore, the Examiner provides, Texas, as entered as extrinsic evidence, e-mail (electronic mail) is a way of sending text messages to people anywhere virtually instantaneously. Thus, e-mail, disclosed by Khan, is a form of a text message. )  Furthermore, Khan discloses identifying a spreadsheet object (Col 5, lines 29-39; Col 6, lines 15-30; Col 10, lines 47-49; Claim 24:  Message includes directions/instruction to updated cells at a defined location with new data based on linked cells. These instructions in the message include replacing/updating values at designated cells in a spreadsheet at a different device, wherein the instruction indicate which cells to have their values replaced/updates with the new values. FIG 1 discloses email being used to reflect changes on the client 
Furthermore, Khan does not disclose not explicitly state a message comprising a text message directed to a text address or the message comprises an email message to an email address and identifying a spreadsheet object corresponding to the text or email address. However, Khan discloses cells of a first spreadsheet are linked to cells of one or more other spreadsheets. Khan discloses editing a cell of the first spreadsheet results in a electronic mail message (e-mail)(wherein email is a text message supported by the extrinsic evidence of Texas) being sent to the computer of the one or more other spreadsheets to update those corresponding linked cells of their respective spreadsheets. Furthermore, Khan specifically states “ the client software at C1 takes the linked cells from S1 and send its via e-mail (for example) to the server computer CM. The software includes a command to transmit the linked cells to the server computer CM, without need for the user U1 to take any particular steps to transmit the e-mail… The server software takes the contents of the main spreadsheet SM cells linked to the local spreadsheet S2 and S3, respectively, and send an e-mail messages containing the data for the linked cells to C2 and C3.” (Col 6, lines 20-26, 34-37) Thus, since Khan discloses that e-mails are communicated from one computer to another computer that comprise information on the linked cells, it is at least implicit that an email address is being used to instruct the message to reach its intended target. Also, Texas, entered via extrinsic evidence, states E-mail addresses represent the person and machine that the messages go to or come from.  Furthermore, in order for the linked cells of different spreadsheets on the other computers to be updated in response to the linked cells of the first spreadsheet on a first computer being updated, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention that the generated email message directed to an email address (which each message contains the updated data for the linked cells for the other spreadsheets), sent to each computer comprising the other spreadsheet, comprised instructions to update the corresponding linked cells within their respective spreadsheets of each computer, had to comprise some form of correspondence/association of an/the address, that especially instructed which cells of those other spreadsheets were the corrected/linked/selected to be updated with the new data. This process would allow the providing a greater convenience by eliminating the need for a user to manually perform the updating. Thus, Khan must have identified an email address corresponding/associated within the email 
Therefore, the cited art teaches the argued amended limitations.

On pages 11-13, in regards to independent claim 36, Applicant argues that the cited art, Khan and Wang, fail to specifically to disclose “identifying, from parsing content of the message using a natural language parser, a spreadsheet object within a spreadsheet and an operation”.  Applicant argues Khan does not indicate that a cell identifier is parsed from content of the message. Applicant argues that Khan does not teach/suggest the directional instructions are included in the message. Furthermore, the Applicant states while Wang discloses using a natural parser to parse an email and identify an action to performed, Applicant argues that Wang does not teach a natural language parser is used to identify a spreadsheet object or an operation to perform on a spreadsheet object. However, the Examiner disagrees. 
First, the Examiner respectfully states that Khan, alone, and Wang, alone were not used to teach the argued limitations/claimed invention, but the combination of Khan and Wang together was. Khan discloses receiving, from a second computing device, a message, identifying, from parsing content of the message, a spreadsheet object within a spreadsheet and an operation; and performing the operation on the spreadsheet object. Wang was used because Khan did not disclose using a natural language parser to parse content of the message. Merely stating that either reference alone does not teach entire limitation does not establish non-obviousness when the combination of Khan and Wang was used for the limitations being explicitly argued by the Applicant. In 
In addition, based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that each of the references, Khan and Wang do not teach the limitations by merely summarizing each of the references and allegedly concludes that each of the reference do not teach the limitation. Applicant does not disclose how the claim language of the claim limitation is different from the teachings of each of the reference by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how each of the cited art, especially Khan which was used, is specifically different from Applicant's invention. Thus, Applicant's arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Applicant does not fully describe the differences that involve any supporting evidence from Applicant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Applicant did not explicitly state how Applicant's invention, other than stating each reference, alone, doesn't teach the limitations, is different to prove that the cited art’s functionality does not equivalently teach the limitation.
Based on the language of the limitation, the language only the identifying is done from parsing content of the message using a natural language parser which results in a spreadsheet object and an operation being identified. However, the language is silent 
Furthermore, the Examiner refers the Appellant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant's claimed invention. Thus, examiner submits that what is taught by the 
Therefore, based on the broadest reasonable interpretation of the claim language, Khan discloses identifying, from parsing content of the message, a spreadsheet object within a spreadsheet and an operation; and performing the operation on the spreadsheet object. Col 5, lines 29-39; Col 6, lines 15-30, 33-39; Col 10, lines 47-49; Claim 24 of Khan discloses spreadsheets, on one or more computer/servers, receives an email message disclosing data to be added to the spreadsheet. The email message includes directions/instruction to updated cells (spreadsheet objects) at a defined location with new data based on linked cells. These instructions in the message include replacing/updating values at designated cells in a spreadsheet at a different device, wherein the instruction indicate which cells to have their values replaced/updates with the new values. For example, the server receives a email message from User 1 /Client 1 that indicates what cells in the spreadsheet should be updated. The message from User 1 includes directions to update cells (spreadsheet objects) at a defined location with new data based on linked cell.  FIG 1 discloses email sent by one of the devices being used to reflect changes on the client spreadsheet to a different spreadsheet. It is implicit since the changes on the server matches the changes on the spreadsheet that location data of a cell is within the email message. Furthermore, when the new location comprising the different spreadsheet receives the message, the data from the message is extracted and used to update the cells in the spreadsheet. This is a form of parsing the email message comprising data such as text. In addition, since the email message includes information regarding the cells in the 
However, Khan fails to specifically disclose using a natural language parser to parse content of the message. However, Wang discloses the functionality that uses a natural language parser interface to retrieve the command from the text of the email, and relays the command to the appropriate application (Col 11, line 65 – Col 12, line 4)
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the cited art with the disclosed functionality of Wang since it would have provided the intrinsic advantage of providing the user of an alternate method of sending commands in the human language used to update/change data within an application. 
Thus, in conjunction with Wang, when the device receives an email message regarding updating a spreadsheet stored on the device, it would use Wang’s natural language parser interface to retrieve the command from the content/information of the email message, and then relay it to the spreadsheet and update the content (cells) according to the obtained command. 
Therefore, the cited art teaches the argued amended limitations.

All other arguments on pages 9-11, 13-14 that were not addressed by the Examiner, are referring to the dependent claims which are in reference or depend to the topics above, thus the rationale above can be used to respond to the similar arguments and/or Examiner's explanation used in the rejection of those claims as described in the rejections above.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177